DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
 This Office Action is in response to an amendment filed on 8/10/2021. As directed by the amendment, claims 2-4 were canceled, claims 1, 5-7, and 12-20 were amended, and claim 21 was added. Thus, claims 1 and 5-21 are pending for this application.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meilus (US 6,237,737) in view of Nilsson (US 2014/0303530).
 Regarding claim 1,  Meilus discloses (Fig. 3) a robotic system for providing therapeutic treatment for a patient, comprising: 

said structure further comprising a wheel supported portable trolley (frames having wheels 22) having upwardly extending sides and an interconnecting cross member (cross member at top of frame shown in Fig. 3).
said trolley further comprising a width extending support (support member connecting vertical frames and column assembly 14 in Fig. 3) for receiving a crosswise adjustable carriage (carriage connected to support shown in Fig. 3), said carriage supporting said robotic unit so that said probe extends downwardly (see Fig. 3).
a processor control (controlling computer 90) communicating with said robotic unit to provide a series of instructions to a probe (probe 20) integrated into said robotic unit for applying treatment to a patient muscle area according input parameters selected from at least one of heat, vibration, pressure and duration (pressure, Col. 17 lines 24-40).
	Meilus does not disclose said processor control further including a touch screen display unit mounted upon said carriage for manipulating said probe.
	However, Nissim teaches (Fig. 8) a device comprising a processor control (control unit 52) and a probe (plunger 33 that reciprocates up and down), said processor control including a touch screen display unit (touch-sensitive polymer film input panel 54) mounted upon said carriage for manipulating said probe (panel 54 includes buttons that allow for manipulation of probe, see paragraphs [0057]-[0061]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor control of Meilus to further include a touch screen display unit mounted upon said carriage for manipulating said probe, as 
 Regarding claim 5, modified Meilus discloses said robotic unit further comprising upper and lower interconnecting portions (upper portion of 14 connected to gantry and lower portion of 14 connected to probe 16) for permitting multi-axial adjustment of said probe head. (X,Y,Z adjustment, see Col. 18 lines 11-15).
Regarding claim 21,  Meilus discloses (Fig. 3) a robotic system for providing therapeutic treatment for a patient, comprising: 
a structure (assembly supports 12) supporting a robotic unit (probe column assembly 14) adapted to being positioned above and in contact with a treatment location of a patient; and 
said structure further comprising a wheel supported portable trolley (frames having wheels 22) having upwardly extending sides and an interconnecting cross member (cross member at top of frame shown in Fig. 3).
said trolley further comprising a width extending support (support member connecting vertical frames and column assembly 14 in Fig. 3) for receiving a crosswise adjustable carriage (carriage connected to support shown in Fig. 3), said carriage supporting said robotic unit so that said probe extends downwardly (see Fig. 3).
a processor control (controlling computer 90) communicating with said robotic unit to provide a series of instructions to a probe (probe 20) integrated into said robotic unit for applying treatment to a patient muscle area according input parameters selected from at least one of heat, vibration, pressure and duration (pressure, Col. 17 lines 24-40).
	Meilus does not disclose said processor control further including a touch screen display unit mounted above said carriage for manipulating said probe.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor control of Meilus to further include a touch screen display unit mounted upon said carriage for manipulating said probe, as taught by Nilsson, for the purpose of allowing an operator to control operation of probe when operator is in the same area as the device.
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meilus (US 6,237,737) in view of Nilsson (US 2014/0303530), and further in view of Chapman (US 5,582,582).
Regarding claim 6, modified Meilus discloses upwardly extending sides of the trolley (vertical sides of trolley having wheels 22 on bottom), but does not disclose the upwardly extending sides of the trolley include telescoping members to provide height adjustment of said robotic unit.
However, Chapman teaches (Fig. 1-3) a robotic massaging system comprising upwardly extending sides of a trolley (legs 24) including telescoping members to provide height adjustment of said robotic unit (legs 24 are telescopic, Col. 25-32).
.

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Meilus (US 6,237,737) in view of Nilsson (US 2014/0303530), and further in view of Nissim (US 2001/0014781).
 Regarding claim 7, modified Meilus discloses said processor control, but does not disclose said processor control further comprising a manual adjustment field for repositioning said probe in either an up or down direction relative to said robotic unit.
However, Nissim teaches (Fig. 1-2) a processor control comprising a manual adjustment field (control button icons 114) for repositioning said probe in either of an up or down direction relative to said robotic unit (control button icons 114 used to position and set the desired massaging sequence, and one of the sequences includes striking massage, which is when the probe 32 moves up and down along axis 48, which is up and down movement relative to the robotic unit 54,60. See paragraphs [0059] and [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor control of Meilus to comprise a manual adjustment field for repositioning said probe in either of an up/down direction relative to said robotic unit, as taught by Nissim for the purpose of allowing for user to receive striking massage (paragraph [0059] Nissim).
 Regarding claim 9, modified Meilus discloses an upper connecting portion (upper portion of support 14 connected to carriage), but does not disclose said upper connecting portion being rotatably connected relative to said carriage. However, Nissim teaches (Fig. 1-2) an upper connecting portion (massage arm 54) being rotatably connected relative to said carriage (connected to carriage 60 by bearings that permits rotation about arc 64, see paragraph [0053]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper connecting portion of modified Meilus to be rotatably connected relative so said carriage, as taught by Nissim, for the purpose of allowing for rotatable massaging motion to a user (paragraph [0053] Nisson).
Regarding claim 10, modified Meilus discloses a lower connecting portion (lower portion of support 14 connected to probe 20) and an upper connected portion (upper portion of support 14 connected to carriage), but does not disclose the lower connecting portion is pivotally connected relative to said upper connecting portion. However, Nisson teaches (Fig. 1-2) an upper connecting portion (arm 54) and lower connecting portion (cylindrical portion connected on one end to plate 46 and on other end to arm 54 via hinge 52), wherein the lower connecting portion is pivotally connected relative to said upper connecting portion (pivotally connected via hinge 52, which provide relative rotation about axis 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and lower connecting portions of Meilus such that the lower connecting portion is pivotally connected relative to said upper connecting portion, as taught by Nisson, for the purpose of allowing the probe to be rotatable about an additional axis (paragraph [0052] Niisson), thereby affording another massaging motion.

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meilus (US 6,237,737) in view of Nilsson (US 2014/0303530), and further in view of Webb (US 6,685,659).
Regarding claim 8, modified Meilus discloses a processor control, but does not disclose a patient stop button for deactivating said probe at any point during application of treatment to the patient muscle area.
However, Webb teaches (Fig. 6) a robotic massage device comprising a patient stop button (on/off switch 88) for deactivating said probe at any point during application of treatment to the patient muscle area (Col. 4 lines 65-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Meilus to comprise a patient stop button, as taught by Webb, for the purpose of allowing a user to stop the system at any point during operation (Col. 4 lines 65-68), thereby preventing injury or conserving power.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meilus (US 6,237,737) in view of Nilsson (US 2014/0303530), and further in view of Laroche (US 5,167,226).
Regarding claim 11, modified Meilus discloses a lower connecting portion (lower portion of support 14 connected to probe 20) and an upper connected portion (upper portion of support 14 connected to carriage), but does not disclose the lower connecting portion is eccentrically connected relative to the upper connecting portion.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the upper and lower connecting portions of modified Meilus to be eccentric, as taught by Laroche, for the purpose of providing eccentric rotational movement of the probe, thereby providing for an additional massaging movement. Furthermore, substituting one form of connecting structure (ordinary connecting structure between upper and lower connecting portion) with another form of connecting structure (eccentric connecting structure between upper and lower connecting portions) would be a simple substitution of one known form of connection for another form of connection, and therefore would be an obvious substitution at the time the invention was filed.
	
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meilus (US 6,237,737) in view of in view of Nilsson (US 2014/0303530), and further in view of Mackin (US 2017/0266077).
Regarding claim 12, modified Meilus discloses a processor control, but does not disclose at least one of a short range wireless communication, Near Field Communication or Cloud based protocol communicated to said processor control in order to permit said robotic unit to be controlled remotely.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Meilus to include at least one of a short range communication system, Near Field Communication or Cloud based protocol communicated to said processor control in order to permit said robotic unit to be controlled remotely, as taught by Mackin, for the purpose of allowing the massage robot to controlled by either a user or trained professional, which allows users with little experience to receive proper massage from a trained professional (paragraph [0066]).
Regarding claim 13, modified Meilus discloses said protocol further comprising a software component (web interface 315) interfacing with said touch screen display unit (GUI, see paragraph [0065] Mackin).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Meilus (US 6,237,737) in view of Nilsson (US 2014/0303530), and further in view of Colloca (US 2014/0303670).
Regarding claim 14, modified Meilus discloses a software component (web interface 315 of Mackin), but does not disclose the software component further comprising a login screen and a succeeding treatment set up screen.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the software component of modified Meilus to include a login screen and a succeeding treatment set up screen, as taught by Colloca, for the purpose of preventing the massaging program from activating until a correct username and password is entered (paragraph [0233] Colloca).


Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nissim (US 2001/0014781) in view of Nilsson (US 2014/0303530), and Mackin (US 2017/0266077).
Regarding claims 15 and 20, Nissim discloses (Fig. 1-2) a non-transitory software system in use with a robotic system for providing therapeutic treatment for a patient, comprising: 
a processor control (computer 30) communicating with said robotic unit (comprising trolley 60, arm 54, and robot massage hands 28) to provide a series of instructions to a probe integrated into said robotic unit (see paragraphs [0052]-[0054]) and upon a structure (gantry 72) supporting said robotic unit adapted to being positioned above and in contact with a treatment location of a patient (see Fig. 1A)
a width extending support (gantry 72) for receiving a crosswise adjustable carriage (trolley 60), said carriage supporting said robotic unit so that said probe extends downwardly (see Fig. 1A).

However, Nissim teaches (Fig. 8) a device comprising a processor control (control unit 52) and a probe (plunger 33 that reciprocates up and down), said processor control including a touch screen display unit (touch-sensitive polymer film input panel 54) mounted upon said carriage for manipulating said probe (panel 54 includes buttons that allow for manipulation of probe, see paragraphs [0057]-[0061]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor control of Meilus to further include a touch screen display unit mounted upon said carriage for manipulating said probe, as taught by Nilsson, for the purpose of allowing an operator to control operation of probe while user is in a relaxed state (e.g. during the procedure an operator can modify controls without subject intervention).
Modified Nissim disclose said instructions being provided to said processor control (via display screen 110 of Nissim) in order to permit said robotic unit to be controlled for applying treatment to a patient muscle area according input parameters selected from at least one of heat, vibration, pressure and duration (duration, paragraph [0039] of Nissim), but does not disclose said instructions being provided to said processor control in order to permit said robotic unit to be controlled remotely (instructions provided by interface 110, which is not remote from robotic unit). However, Mackin teaches (Fig. 1-19) a massage robot comprising at least one of a Bluetooth, Near Field Communication or Cloud based protocol (cloud protocol 312, paragraph [0066]) communicated to said processor control (controller 304) in order to permit said robotic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Nissim to include at least one of a Bluetooth, Near Field Communication or Cloud based protocol communicated to said processor control in order to permit said robotic unit to be controlled remotely, as taught by Mackin, for the purpose of allowing the massage robot to controlled by either a user or trained professional, which allows users with little experience to receive proper massage from a trained professional (paragraph [0066] Mackin).
Regarding claim 16, modified Nissim discloses the system further comprising a software component (web interface 315) and interfacing with said touch screen display unit (GUI, paragraph [0065] Mackin. User interface 302 of Mackin is associated with the GUI, therefore the display 110 of Nissim is associated with the touch screen interface GUI of Mackin).

 Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nissim (US 2001/0014781) in view of Nilsson (US 2014/0303530) and Mackin (US 2017/0266077), and further in view of Colloca (US 2014/0303670).
Regarding claim 17, modified Nissim discloses a software component, but does not disclose the software component further comprising a login screen and a succeeding treatment set up screen.
However, Colloca teaches (Fig. 1) a software component (DSA program) further comprising a login screen (home page for user to login, see paragraph [0071]) and a succeeding treatment set up screen (see paragraphs [0070] and [0233]).

 Regarding claim 20, modified Nissim discloses the processor control communicating with said robotic unit by a wire connection (cable 84 of Nissim), but does not disclose discloses the processor control communicating with said robotic unit by any of USB card, SD card, 3D scanning, text messaging application, short range wireless communication, Near Field Communication or Cloud based protocol.
However, Colloca teaches (Fig. 1) a processor control (client computer having software program 400) communicating with a massage instrument (300) by a USB card (USB dongle paragraph [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify communication between the processor control and robot unit of modified Nissim to be a USB card, as taught by Colloca, for the purpose of providing wireless communication between the two components, thereby preventing cables or wires from being tangled during operation. Furthermore, substituting one form of electrical communication (wired connection of Nissim) with another form of electrical communication (wireless USB card connection of Colloca) would be a simple substitution of one known form of electrical communication for another form of electrical communication, and therefore would be an obvious substitution at the time the invention was filed.

 Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Nissim (US 2001/0014781) in view of Nilsson (US 2014/0303530) and Mackin (US 2017/0266077), and further in view of Soyao (US 2015/0216413)
Regarding claim 18, modified Nissim discloses a protocol (cloud protocol 312 of Mackin), but does not disclose said system provides the ability to complete SOAP notes.
However, Soyao teaches (Fig. 3) a protocol (network 10) that provides the ability to complete SOAP notes (generates at least a portion of a SOAP note to be provided for a physician/clinician for review and/or modification, see paragraph [0254]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Nissim to include providing the ability to complete SOAP notes, as taught by Soyao, for the purpose of allowing user health to be documented during the process of therapy to see how the therapy progresses over time (paragraph [0083] Soyao).
Regarding claim 19, modified Nissim discloses a software component (web interface 315 of Mackin), but does not disclose said software component a data extraction protocol to populate medical notes taken by a care provider for communication to any external software system or network device.
However, Soyao teaches (Fig. 3) a software component comprising a data extraction protocol (network 10) comprising the ability to extract data (via platform 14, which includes patient data and insights, paragraph [0083]) to populate medical notes (e.g. SOAP notes, paragraph [0083]) taken by a care provider for communication to any external software system or network device (e.g. mobile device, paragraph [0067]).
.
 
Response to Arguments
 Applicant’s arguments filed 8/10/2021 have been fully considered.
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on the additional reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785